Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “d” has been used to designate “a distance between a contact point A” and “a longitudinal axis point 22a of a longitudinal axis 22” in Figure 1b and [0031], “a distance between a contact point B” and “a longitudinal axis point 22a of a longitudinal axis 22” in Figure 1b and [0031], and “a distance between a contact point C” and “a longitudinal axis point 22a of a longitudinal axis 22” in Figure 1b and [0031].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
With regards to lines 3 – 4 of the abstract – the sentence “Elongated portion includes triple lumens for a blood flow therethrough, two arterial lumens and one venous lumen” is unclear. The sentence should be written as “The elongated portion includes triple 
With regards to the abstract’s fourth line – “The triple lumens are fixed to make a venous lumen is located between two arterial lumens along the length of the catheter to two dividing points” is confusing and difficult to read. The examiner suggests the revision “The triple lumens are fixed to make the venous lumen located between the two arterial lumens along the length of the catheter to two dividing points.” This revision would help clarify for the reader the location of the venous lumen in relation to the two arterial lumens.
With regards to the abstract’s seventh line – “Each lumen” is unclear. The examiner does not know if “each lumen” refers to the triple lumens, the venous lumen, the two arterial lumens, or some combination or variation thereof. The examiner suggests that the Applicant clarify what each lumen means so that someone reading the abstract would understand.
With regards to the abstract last line – “a longitudinal axis” should be rewritten to be “the longitudinal axis” because the Applicant is referring to the same longitudinal axis as written in the second and third line of the abstract.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
[0008] line 4 – “alone” should be written as “along” as the examiner believes the Applicant made a typographical error.
[0021] line 5 – “stylet/s” should be written as “stylets” the examiner believes the Applicant made a typographical error.
[0022] line 6 – “septum’s” should be written as “septa” the plural form of the word “septum” is “septa” which the examiner believes is what the Applicant was trying to say,
[0026] last line – “Said distal tips do not show for simplicity.” Should be written as “The distal tips are not shown for simplicity.” The examiner suggests this because the current sentence is confusing.
[0039] line 4 – “contact “A” and contact “B”” should be written as “contact point “A” and contact point “B”” because it provides more clarity with regards to what the Applicant is writing about.
[0041] line 6 – “may no need” should be written as “may not need” to fix a grammar issue.
Appropriate correction is required.
Claim Objections
Claims objected to because of the following informalities:
Claim 1, lines 5 and 7 should have the periods removed and replaced with semi-colons. The periods in the middle of claim 1 suggest that the claim has ended. Secondly, the words “Said” and “Each”, which follow the periods mentioned above, should both have their first letters lowercased, “said” and “each” respectively. 
Claim 1, line 3 – “a lonitudinal aixs” should be written as “longitudinal axis” as it has been misspelled.
Claim 1, line 4 – “elonagted” should be written as “elongated” as it has been misspelled.
Claim 1, lines 4 – 5 – “two arterial lumens and one venous lumen” should be rewritten as “wherein the triple lumens comprise two arterial lumens and one venous lumen.” The 
Claim 1, line 8 – “proxmal” should be written as “proximal” as it has been misspelled.
Claim 1, line 13 – the comma after “said elongated portion” should be replaced with a semicolon. The comma should be replaced because the standard format for a claim is to have a semicolon between limitations of the same claim.
Claim 2, line 1 – “elonaged” should be written as “elongated” as it has been misspelled.
Claim 4, line 2 – “alonge” should be written as “along” as it has been misspelled.
Claim 5, line 2 – “proxmal” should be written as “proximal” as it has been misspelled.
Claim 7, line 1 – “siad” should be written as “said” as it has been misspelled.
Claim 7, line 2 – “segements” should be written as “segments” as it has been misspelled.
Claim 9, line 1 – “siad” should be written as “said as it has been misspelled.
Claim 10, line 1 – “siad” should be written a “said” as it has been misspelled.
Claim 11, line 1 – “ontact” should be written as “contact” as it has been misspelled.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 – 15 – “A multilumen curved split-tip catheter…” should be written as “The multilumen curved split-tip catheter” because “A multilumen curved split-tip catheter” is unclear if the Applicant is referring to the “A multilumen curved split-tip catheter” from claim 1 or a different catheter entirely. Based on the specification the examiner believes the Applicant is referring to the same multilumen curved split-tip catheter throughout the claims. For the purposes of examination, all “A multilumen curved split tip catheter” shall be interpreted as “The multilumen curved split tip catheter” for claims 2 – 15.
With regards to claim 1, lines 2 – 3 – “a proximal end” should be written as “the proximal end” because it is unclear if the Applicant is referring to “a proximal end” to be the same “a proximal end” as written within line 2 of claim 1 or if the Applicant is claiming a different proximal end altogether. However, by reading the specification the examiner believes the Applicant intended the claim to be written as “the proximal end” because the proximal end would be the same as previously written earlier within the claim. For the purposes of examination, “a proximal end” will be examined as “the proximal end”.
With regards to claim 1, line 3 – “a distal end” should be written as “the distal end” because it is unclear if the Applicant is referencing “a distal end” to be the same “a distal end” as the “a distal end” written within line 1 of claim 1 or if the Applicant is claiming a different distal end. However, by reading the specification the examiner believes the Applicant intended the claim to be written as “the distal end” because the distal end would be the same as previously written earlier within the claim. For the purposes of examination, “a distal end” will be examined as “the distal end”.
With regards to claim 1, line 4 – “an elongated portion” should be written as “the elongated portion” because it is unclear if the Applicant is referencing “an elongated portion” from line 2 of claim 1 or if the Applicant is claiming a new elongated portion. However, by reading the specification the examiner believes the Applicant intended the claim to be written as “the elongated portion” because the elongated portion would be the same elongated portion as mentioned previously within the claim. For the purposes of examination, “an elongated portion” will be examined as “the elongated portion”.
With regards to claim 1, line 6 – “a venous lumen” should be written as “the venous lumen” as it is unclear  if the Applicant is referencing “a venous lumen” to be the same venous lumen as written in line 5 of claim 1 or a different venous lumen altogether. However, by reading the specification the examiner believes the Applicant intended the claim to be written as “the venous lumen” because the venous lumen would be the same venous lumen as mentioned previously within the claim. For the purposes of examination, “a venous lumen” will be examined as “the venous lumen”.
With regards to claim 1, line 5 – 6 – “said triple lumens are fixed to make a venous lumen is located between two arterial lumens” is unclear. The examiner believes this claim limitation should be written as “said triple lumens are fixed to make the venous lumen located between the two arterial lumens”. The examiner removed the verb “is” from the sentence to make it more comprehensive when reading. In addition, the “two arterial lumens” is unclear because the examiner does not know if the “two arterial lumens” are the same arterial lumens as written on line 6 of claim 1 or if they are two new arterial lumens. However, reading the specification the examiner believes the Applicant intended the claim to be written as “the two arterial lumens” because the arterial lumens would be the same arterial lumens as previously mentioned within 
 With regards to claim 1, line 7 – “said lumen” lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. The examiner does not know if “said lumen” is referring to the triple lumens, the venous lumen, the two arterial lumens, or some combination thereof. For the purposes of examination, “said lumen” is being interpreted as “said triple lumens”.
With regards to claim 1, line 8 – “said a proximal end” is unclear because the examiner does not know if the Applicant is referring to “A proximal end” from line 2 of claim 1 or a new proximal end. However, reading the specification suggests that “said a proximal end” should be written as “said proximal end” as the proximal end referred to is the same proximal end as in line 2 of claim 1. For the purposes of examination, “said a proximal end” will be interpreted as “said proximal end”.
With regards to claim 1, lines 8 – 9 – “a distal end” is unclear because the examiner does not know if the Applicant is referring to “a distal end” from line 2 of claim 1 or if the Applicant is referring to a new distal end. However, reading the specification suggests that “a distal end” should be written as “the distal end” as the distal end referenced is the same distal end as mentioned earlier within the claim. For the purposes of examination, “a distal end” will be interpreted as “the distal end”.
With regards to claim 1, line 9 – “in a communication” is unclear. The examiner suggests the claim to be rewritten as “thereof; wherein each port is in communication with its respective lumen of said triple lumen”. Currently, it is confusing what “in a communication” means and which structural elements are in communication. For the purposes of examination, “a 
With regards to claim 1, line 9 – “said lumen” lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. The examiner does not know if “said lumen” is referring to the triple lumens, the venous lumen, the two arterial lumens, or some combination thereof. For the purposes of examination, “said lumen” is being interpreted as “said triple lumens”.
With regards to claim 1, line 10 – “a distal end” should be written as “the distal end” as it is unclear if the Applicant is referring to “a distal end” from line 2 of claim 1 or a new distal end. However, reading the specification suggests that “a distal end” should be written as “the distal end” as the distal end referenced is the same distal end as mentioned earlier within the claim. For the purposes of examination, “a distal end” will be interpreted as “the distal end”.
With regards to claim 1, line 11 – “a longitudinal axis” should be written as “the longitudinal axis” as it is unclear if the Applicant is referring to “a longitudinal axis” from line 3 of claim 1 or if the Applicant is claiming a new longitudinal axis. However, reading the specification suggests that the Applicant intended the claim to be written as “the longitudinal axis” as the longitudinal axis would be the same longitudinal axis as mentioned within line 3 of claim 1. For the purposes of examination, “a longitudinal axis” will be interpreted as “the longitudinal axis”.
With regards to claim 1, line 12 – “said three distal segments” should be written as “said three curved splitted distal segments” as it lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “said three distal segments” will be interpreted as “said three curved splitted distal segments”.
With regards to claim 1, line 14 – “a proximal end” is unclear because the examiner does not know if “a proximal end” is referring to the proximal end of the catheter or the proximal end of the three curved distal splitted segments. For the purposes of examination, “a proximal end” will be interpreted as “the proximal end of the catheter”.
With regards to claim 1, lines 14 – 15 – “which in turn is connected” is unclear because the examiner does not know if “which in turn” is referring to “the proximal end of the catheter” or “a hub portion”. For the purposes of examination, “which in turn” will be interpreted as “wherein the hub portion is connected”.
With regards to claim 5, line 1 – “said lumen” lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. The examiner does not know if “said lumen” is referring to the triple lumens, the venous lumen, the two arterial lumens, or some combination thereof. For the purposes of examination, “said lumen” is being interpreted as “said triple lumens”.
With regards to claim 5, line 2 – “a port” is unclear. Currently, the examiner does not know if the Applicant is referring to the “a port” from line 8 of claim 1 or if the Applicant is introducing a new port. However, by reading the specification the examiner believes the Applicant intended to write “a port” as “the port” because the port referred to in claim 5 would be the same port as mentioned within claim 1. For the purposes of examination, “a port” will be interpreted as “the port”.
With regards to claim 5, line 2 – “a distal end” is unclear because the examiner does not know if the Applicant is referring to “a distal end” from line 2 of claim 1 or if the Applicant is referring to a new distal end. However, reading the specification suggests that “a distal end” should be written as “the distal end” as the distal end referenced is the same distal end as 
With regards to claim 5, line 2 – “a communication” is unclear. The examiner suggests the claim to be rewritten as “thereof; wherein each port is in communication with its respective lumen of said triple lumens”. Currently, it is confusing what “in a communication” means and which structural elements are in communication. For the purposes of examination, “a communication” will be interpreted as “thereof, wherein each port is in communication with its respective lumen of said triple lumens.”
With regards to claim 5, line 3 – “said lumen” lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. The examiner does not know if “said lumen” is referring to the triple lumens, the venous lumen, the two arterial lumens, or some combination thereof. For the purposes of examination, “said lumen” is being interpreted as “said triple lumens”.
For the purposes of clarity the examiner is reiterating how claim 5, lines 1 – 3 will be interpreted “wherein each of said triple lumens extends between said distal end and said proximal end and includes the port at the distal end thereof; wherein each port is in communication with its respective lumen of said triple lumens”.
With regards to claim 6, lines 1 – 2 – “three distal segments” should be written as “the three curved splitted distal segments” as it lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “three distal segments” will be interpreted as “the three curved splitted distal segments”.
With regards to claim 6, line 2 – “a longitudinal axis” is unclear. Currently, the examiner does not know if the Applicant is referring to “a longitudinal axis” from line 3 of claim 1 or if the 
With regards to claim 7, lines 1 – 2 – “said three distal segments” should be written as “said three curved splitted distal segments” as it lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “said three distal segments” will be interpreted as “said three curved splitted distal segments”.
With regards to claim 8, line 1 – “said three distal segments” should be written as “the three curved splitted distal segments” as it lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “said three distal segments” will be interpreted as “said three curved splitted distal segments”.
With regards to claim 8, line 3 – it is unclear what “after insertion” is pertaining to. For the purposes of examination “after insertion” will be interpreted as “after insertion of the catheter.” 
With regards to claim 9, line 1 – “said two arterial segments” lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “said two arterial segments” will be interpreted as “the three curved splitted distal segments comprise two arterial segments and one venous segment; wherein said two arterial segments are…”
With regards to claim 9, line 2 – “said venous distal segment” lacks antecedent basis. There is insufficient basis for this limitation in the claim. For the purposes of examination, “said venous distal segment” will be interpreted as “said venous segment”.
With regards to claim 10, lines 1 – 2 – “said three distal segments” should be written as “said three curved splitted distal segments” as it lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “said three distal segments” will be interpreted as “said three curved splitted distal segments”.
With regards to claim 12, line 2 – “the longitudinal axis point” lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the longitudinal axis point” will be interpreted as “a longitudinal axis point”.
With regards to claim 12, the claim is unclear with regards to when the three contact points are the same distance with respect to a longitudinal axis point of said longitudinal axis. After reading the specification, the examiner believes the three contact points are at the same distance with respect with the longitudinal axis point of said longitudinal axis when the catheter is inserted. For purposes of examination, claim 12 will be interpreted as “wherein said three contact points are at the same distance with respect to a longitudinal axis point of said longitudinal axis after insertion of the catheter.
With regards to claim 13, line 1 – “the arterial passageway” lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the arterial passageway” will be interpreted as “an arterial passageway”.
With regards to claim 13, line 2 – “a blood flow” is unclear because the examiner does not know if “a blood flow” is the same “a blood flow” as written in line 4 of claim 1 or if it is a different blood flow. For the purposes of examination, “a blood flow” will be interpreted as “the blood flow”.
With regards to claim 13, line 3 – “and said first extension tube” lacks antecedent basis and is unclear. There is insufficient antecedent basis for this limitation in the claim. The 
With regards to claim 14, line 1 “the venous passageway” lacks antecedent basis. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the venous passageway” will be interpreted as “a venous passageway”.
With regards to claim 14, line 2 – “a blood flow” is unclear because the examiner does not know if “a blood flow” is the same “a blood flow” as written in line 4 of claim 1 or if it is a different blood flow. For the purposes of examination, “a blood flow” will be interpreted as “the blood flow”.
With regards to claim 14, line 3 – “and said second extension tube” lacks antecedent basis and is unclear. There is insufficient antecedent basis for this limitation in the claim. The examiner does not know if “said second extension tube” is one of the two extension tubings from claim 1. For the purposes of examination “and said second extension tube” will be interpreted as “and one of said extension tubings”.

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
 With regards to claim 2, the limitation “said elongated portion has triple lumens” does not further limit the subject matter as that limitation has been recited within claim 1, line 4.
 With regards to claim 3, the limitation “said triple lumens are two arterial lumens and one venous lumen” does not further limit the subject matter as that limitation has been recited within claim 1, lines 4-5.
 With regards to claim 4, the limitation “said venous lumen is located between said two arterial lumens along the length of the catheter to said two dividing points” does not further limit the subject matter as that limitation has been recited within claim 1, lines 5-7.
With regards to claim 5, the limitation “each of said lumens extends between said distal end and said proximal end and includes the port at the distal end thereof; wherein each port is in a communication with said triple lumen.” does not further limit the subject matter as that limitation has been recited within claim 1, lines 7 – 9.
With regards to claim 6, the limitation “said distal end has the three curved splitted distal segments with respect to the longitudinal axis at said two dividing points” does not further limit the subject matter as that limitation has been recited within claim 1, lines 10 – 11.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is claiming a human being.
With regards to claim 10 – the claim as written is claiming a human body part within the limitation “have three contact points with a blood vessel wall” (See MPEP § 2106, subsection I). For the purposes of examination, the claim will be interpreted as the following: “The multilumen curved split-tip catheter of claim 6, wherein said three curved splitted distal segments are configured to engage a blood vessel wall at three contact points after insertion of the catheter into the blood vessel.”
 

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ash et al. (U.S. 5,947,953; herein Ash).
With regards to claim 1, Ash discloses a multilumen curved split-tip catheter (Fig. 1, #10) comprising:
a proximal end (See examiner annotated Fig. 1 below);
a distal end (See examiner annotated Fig. 1 below);
and an elongated portion (See examiner annotated Fig. 1 below) arranged between the proximal end and the distal end (See examiner annotated Fig. 1 below to see the arrangement between the proximal and distal end), defining a longitudinal axis (See Fig. 2, Axis A--A);
the elongated portion includes triple lumens (Fig. 4c, #26’”, #30’”, #47’”) for a blood flow (See Col. 7, lines 53 – 54 “removal and return of blood” and Col. 10, lines 50 – 65 which teaches about the blood flow within each respective lumen and their respective port) therethrough, wherein the triple lumens comprise two arterial lumens (Fig. 4c, #26”’ and #47”’, see Col. 10, lines 50 – 65 for the support behind choosing these two lumens as the arterial lumens) and one venous lumen (Fig. 4c, #30’” see Col. 10, lines 50 – 65 for the support behind choosing this lumen as the venous lumen); said triple lumens are fixed to make the venous lumen (Fig. 4c, #30”’) located between the two arterial lumens (Fig. 4c, #26’” and #47”’) along the length of the catheter to two dividing points (See Fig. 4c, #46”’ and Col. 11, lines 49 – 61 where Ash teaches that the lumens may be split along the length of the catheter) each of said triple lumens extends between said distal end and said proximal end (See Fig. 1a to see one arterial lumen #26’” and one 
the distal end (See examiner annotated Fig 1 below) comprising three curved splitted distal segments (See examiner annotated Fig. 3a; note similar to earlier in the rejection the second arterial lumen is not shown within Figure 3a or examiner annotated Fig. 3a; however, Col. 7, line 58 – Col. 8 line 5 teaches a third lumen may be present and it would function as the second arterial lumen. The second 
the proximal end (See examiner annotated Fig. 1 below) of the catheter comprising a hub portion (See Fig. 1, #24) with suture wings assembly (See Fig. 1, #102), wherein the hub portion is connected to two extension tubings (See Fig. 1, #84, #90) .

    PNG
    media_image1.png
    527
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    798
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    209
    503
    media_image3.png
    Greyscale

With regards to claim 2, Ash discloses the claimed invention of claim 1, and Ash further discloses said elongated portion (See examiner annotated Figure 1 above) has triple lumens (Fig. 4c, #26”’, #30”’, and #47”’).
With regards to claim 3, Ash discloses the claimed invention of claim 2, and Ash further discloses said triple lumens (Fig. 4c, #26”’, #30”’, #47”’) are two arterial lumens (See Fig. 4c, #26’” and #47’” and see Col. 10, lines 50 – 65 for the support behind choosing these two lumens as the arterial lumens) and one venous lumen (See Fig. 4c, #30”’ and see Col. 10, lines 50 – 65 for the support behind choosing this lumen as the venous lumen).
With regards to claim 4, Ash discloses the claimed invention of claim 3, and Ash further discloses said venous lumen (See Fig. 4c, #30”’) is located between said two arterial lumens (See Fig. 4c, #26”’ and #47”’) along the length of the catheter to said two dividing points (See Fig. 4c, 
With regards to claim 5, Ash discloses the claimed invention of claim 1 and Ash further discloses each of said triple lumens extends between said distal end and said proximal end (See Fig. 1a to see one arterial lumen #26’” and one venous lumen #30’” extending between the distal end and the proximal end; although Figure 1 only portrays two lumens, Col. 7, line 58 – Col. 8 line 5 teaches that there may be a third lumen which would function as the second arterial lumen of the Applicant’s invention) and includes the port (See examiner annotated Fig. 1 below; note that the second arterial lumen and its respective port is not shown within Figure 1 of Ash, however, based on Col. 7, line 58 – Col. 8 line 5 a third lumen may be included and it would function as the second arterial lumen and have its own respective port) at the distal end thereof; wherein each port is in communication with its respective lumen of said triple lumens (See Fig 1 and examiner annotated Fig. 1 above to see the ports of each respective lumen in fluid communication with its respective lumen. Similar to earlier in the rejection the second arterial lumen is not shown within Figure 1 or examiner annotated Fig. 1; however, Col. 7, line 58 – Col. 8, line 5 teaches a third lumen may be included that would function as the second arterial lumen and have its own respective port in fluid communication with each other. Col. 10, lines 50 – 65 further supports the communication between the lumens and their respective ports.).
With regards to claim 6, Ash discloses the claimed invention of claim 1 and Ash further discloses said distal end (See examiner annotated Fig. 1 above) has the three curved splitted distal segments (See examiner annotated Fig. 3a; note similar to earlier in the rejection of claim 1 the second arterial lumen is not shown within Figure 3a or examiner annotated Fig. 3a; however, Col. 7, line 58 – Col. 8, line 5 teaches a third lumen may be included that would function as the 
With regards to claim 7, Ash discloses the claimed invention of claim 6 and Ash further discloses said three curved splitted distal segments (See examiner annotated Fig. 3a above; note similar to earlier in the rejection the second arterial lumen is not shown within Figure 3a or examiner annotated Fig. 3a; however, Col. 7, line 58 – Col. 8, line 5 teaches a third lumen may be included and it would function as the second arterial lumen which would contain the third curved splitted distal segment) have a curved configuration (See examiner annotated Fig 3a below and notice the third curved splitted distal segment is not shown within examiner annotated Fig. 3a below; however Col. 7, line 58 – Col. 8, line 5 teaches that a third curved splitted distal segment could be included with the curved configuration taught within Fig. 3a).

    PNG
    media_image4.png
    211
    338
    media_image4.png
    Greyscale

With regards to claim 8, Ash discloses the claimed invention of claim 6 and Ash further discloses said three curved splitted distal segments (See examiner annotated Fig. 3a above; note similar to earlier in the rejection of claim 1 the second arterial lumen is not shown within Figure 3a or examiner annotated Fig. 3a; however, Col. 7, line 58 – Col. 8, line 5 teaches a third lumen 
With regards to claim 9, Ash discloses the claimed invention of claim 8 and Ash further discloses that the three curved splitted distal segments (See examiner annotated Fig. 3a above; note similar to earlier in the rejection of claim 1 the second arterial lumen is not shown within Figure 3a or examiner annotated Fig. 3a; however, Col. 7, line 58 – Col. 8, line 5 teaches a third lumen may be included and function as the second arterial lumen which would contain the third curved splitted distal segment) comprise two arterial segments (The two curved splitted distal segments contained within  #26”’ and #47”’ note that #47’” is not shown within figure 1, figure 1a, or figure 3a; however, Col. 7, line 58 – Col. 8, line 5 discloses that the invention could include #47’’’) and one venous segment (The one curved splitted distal segment contained 
With regards to claim 10, Ash discloses the claimed invention of claim 6 and Ash further discloses that the three curved splitted distal segments (See examiner annotated Fig. 3a above; note similar to earlier in the rejection of claim 1 the second arterial lumen is not shown within Figure 3a or examiner annotated Fig. 3a; however, Col. 7, line 58 – Col. 8 line 5 teaches a third lumen may be included that would function as the second arterial lumen which would contain the third curved splitted distal segment) are configured to engage a blood vessel wall at three contact points after insertion of the catheter into the blood vessel (The invention of Ash is fully capable of engaging a blood vessel wall at three contact points after insertion of the catheter into the blood vessel. Ash discloses that the catheter is inserted into a blood vessel, see Col. 5, lines 20 – 
With regards to claim 11, Ash discloses the claimed invention of claim 10 and Ash further discloses that the three contact points are at a different level with respect to each other (Depending on where the three curved splitted distal segments separated would determine the different levels the contact points are located because the contact point locations are based on where the three curved splitted distal segments engage with the blood vessel. Ash discloses that the dividing points may be anywhere along the catheter, See Col. 11 lines 49 – 61, and therefore the three contact points could be at a different level with respect to each other. Col. 7, lines 14 – 20 also teaches that the lumens are separated by a distance “d”, which further supports that the three contact points are at different levels. Therefore, the three splitted distal segments would have contact points which are all at different levels with respect to each other.).
With regards to claim 12, Ash discloses the claimed invention of claim 10, and Ash further discloses that the three contact points (The three contact points would be the three points at which the three curved splitted distal segments contact the blood vessel wall.) are at the same distance with respect to a longitudinal axis point (The longitudinal axis point would be a point along the axis A--A) of said longitudinal axis (See Fig. 2, Axis A--A) after insertion of the catheter (The three contact points disclosed by Ash would be fully capable of being the same distance away from a longitudinal axis point as the three contact points are determined based on where the three curved splitted distal segments engage with the blood vessel. Since, Ash discloses that the three curved splitted distal segments could have any splitting length then it would be conceivable that the three curved splitted distal segments could be designed such that they are the same distance away from a longitudinal axis point of said longitudinal axis.).
With regards to claim 14, Ash discloses the claimed invention of claim 1 and Ash further discloses a venous passageway (See examiner annotated Fig. 2 below) inside said hub portion (See Fig. 1, #24) directs the blood flow therethrough between said venous lumen (See Fig. 4c, #30”) and one of said extension tubings (See Fig. 1, #90).

    PNG
    media_image5.png
    239
    442
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as obvious over Ash et al. (U.S. 5,947,953; herein Ash).
With regards to claim 13, Ash teaches the claimed invention of claim 1; however, Ash does not specifically teach that an arterial passageway inside said hub portion directs the blood flow therethrough between said two arterial lumens and one of said extension tubings.
However, Ash teaches an arterial passageway (See examiner annotated Fig. 2 below) inside said hub portion (See Fig. 1, #24) that directs the blood flow therethrough between said two arterial lumens (See Fig. 4E, #32””’ and Col. 8, lines 6 – 14 which teaches that two arterial lumens direct blood flow to the same extension tubing. Therefore this teaching could be applied to create an arterial passageway directing the blood flow of both arterial lumens to one extension tubing) and one of said extension tubings (See Fig. 1, # 84).

    PNG
    media_image5.png
    239
    442
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the multilumen curved split-tip catheter of Ash in view of a teaching taught within its own disclosure; wherein three independent lumens are created where two lumens are directed to one extension tubing and the third lumen is directed to the second extension tubing. One of ordinary skill in the art would have been motivated to make this modification, in order to subdivide the catheter tubes within the assembly to achieve the versatility of various possible configurations (See Col. 8 lines 6 – 22 of Ash).
With regards to claim 15, Ash teaches the claimed invention of claim 13 and Ash further teaches said arterial passageway (See examiner annotated Fig. 2 above) bends (See examiner annotated Fig. 2) within said hub portion (Fig. 1, #24) at an angle away (See Fig. 2) from said longitudinal axis (See Fig. 2, Axis A--A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maurice (U.S. 2005/0283111) is relevant because Maurice teaches the following:
A multilumen curved split tip catheter (See Fig. 1);
A proximal end (See Fig 4);
A distal end (See Fig. 4);
An elongated portion arranged between the proximal end and the distal end;
The elongated portion including triple lumens (Fig. 4, #12, #14, #16) with respective ports in communication (See Fig 4, #12B, 14B, and 16B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783